Hamersley, J.,
(concurring). In concurring in the opinion of the court, I wish to emphasize the fact that the proposition cited from the opinion in Cothrens Appeal, 59 Conn. 545, is a dictum upon a question which, as that opinion distinctly states, was not then before the court and could not be decided. The dictum is apparently inconsistent with a dictum in Waterman v. Curtis, 30 Conn. 135, 137, and its correctness is not, as stated in the present opinion, in any manner involved in the decision of this case. The true construction of § 587 of the General Statutes, referred to in Cothren's Appeal and in Waterman v. Curtis, remains an open question.